Citation Nr: 0636053	
Decision Date: 11/20/06    Archive Date: 11/28/06	

DOCKET NO.  04-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
recurrent lipomas, claimed as the residual of herbicide 
(including Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In a rating decision of July 1998, the RO denied entitlement 
to service connection for lipomas due to herbicide exposure.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the July 1998 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

Finally, for reasons which will become apparent, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
recurring lipomas, claimed as the residual of exposure to 
herbicides in the Republic of Vietnam.

In that regard, during the pendency of this appeal, and 
subsequent to the aforementioned September 2004 remand, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen a previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefits sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the Veterans Claim Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.

Although the RO provided notice as to the need for new and 
material evidence in correspondence of April 2003 and 
November 2004, that notice does not fully comply with the 
newly-specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denial).  Moreover, the veteran has not 
yet been provided notice that an evaluation and effective 
date will be assigned if service connection is granted, or 
the type of evidence to substantiate such.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The RO should then review the 
veteran's claims file, and ensure that 
the veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claim (for service connection for 
recurring lipomas), and which notifies 
him of the evidence and information 
necessary to establish his entitlement to 
the underlying claim for benefits, that 
is, service connection.  The veteran 
should additionally be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously-denied 
claim in the context of evidence of 
record at the time that the prior claim 
was finally denied.  Finally, the veteran 
should be advised of what evidence is 
necessary to substantiate the element or 
elements required to establish service 
connection which were found insufficient 
at the time of the previous denial, as 
well as the type of evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  The RO should then review the 
veteran's claim for service connection 
for recurring lipomas.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in July 
2005.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




